DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on October 9, 2020 and January 10, 2022 have been considered by the examiner.

Specification
The abstract of the disclosure is objected to because it should include a period at the end of the sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
In re claims 1 and 16, the claims recite one or more virtual interactions and then subsequently recite “determine a haptic response based on the virtual interactions.”  Therefore, it is not clear if there can be only one virtual interaction.  The examiner suggests the language -- determine a haptic response based on the one or more virtual interactions --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,976,820 to Ganadas et al. (“Ganadas”).
In re claim 1, Ganadas discloses a method [See, e.g., Fig. 6] comprising: receiving data from a game engine associated with one or more virtual interactions in a virtual world [Fig. 1, #s 102, 10, Fig. 6, #602, and col. 3, ll. 39-61 describes a haptic feedback manager 24 receives data from application 10 creating the virtual environment 12, such as a virtual reality game, that is used to create a haptic response for a wearable haptic devices such as glove 106]; determining a haptic response based on the virtual interactions [Fig. 6, #606, col. 6, ll. 48-52 describes the haptic feedback manager 24 determines one or more haptic responses 26 to provide when a user interacts with virtual object 14]; and outputting a signal [Fig. #26] to a haptic device [Fig. 1, #106] to cause the haptic device to create the haptic response [Fig. 6, #608, col. 7, ll. 14-22, and col. 3, ll. 9-27 describes haptic feedback units 28 in the glove 106 create the haptic response 26 to allow a user to distinguish the virtual object, using pressure, force, vibration, texture, and/or thermal effect].
In re claim 2, Ganadas further discloses the haptic response comprises vibration [col. 3, l. 21].
In re claim 3, Ganadas further discloses the haptic response comprises force feedback [col. 5, l. 14].
In re claim 4, Ganadas further discloses the haptic response comprises applying a temperature or temperature change [col. 5, l. 16].
In re claim 5, Ganadas further discloses the haptic response comprises causing the haptic device to apply pressure to a wearer of the haptic device at one or more points on the haptic device [Fig. 1., #s 106, 28, col. 3, l. 21, col. 8, ll. 46-51].
In re claim 6, Ganadas further discloses the haptic device comprises a glove [Fig. 1 #106] and the signal causes the haptic device to create the haptic response on one or more fingers of the glove [Fig. 1, #28, col. 5, ll. 7-8 describes haptic feedback units 28 can be placed on fingers and palm of glove 106].
In re claim 7, Ganadas further discloses the haptic device comprises a glove [Fig. 1 #106, col. 3, l. 59] and the signal causes the haptic device to create the haptic response on a palm of the glove [Fig. 1, #28, col. 5, ll. 7-8 describes haptic feedback units 28 can be placed on fingers and palm of glove 106].
In re claim 8, Ganadas further discloses at least one of the virtual interactions in the virtual world comprises a collision between a virtual hand and a virtual object [col. 4, ll. 50-65 describes touching a virtual object based on location of glove within the coordinate system].
In re claim 9, Ganadas further discloses the data from the game engine comprises metadata associated with the virtual object [col. 6, l. 62-col. 7, l. 13, describes a haptic metadata store 30 includes haptic signatures 18 associated with each virtual object].
In re claim 10, Ganadas further discloses the metadata associated with the virtual object comprises one or more material properties of the virtual object [col. 5, ll. 47-68, describes a material property of texture of the virtual object].
In re claim 11, Ganadas further discloses the data from the game engine comprises data from one or more colliders associated with a virtual hand in the virtual world [Fig. 6, #602, col. 11, ll. 4-32 describes tracking physical movements 21 of the glove 106 to determine virtual movement 20 to display the hand position 22 within the virtual environment.  This is used to determine whether the glove 106 is in the same position of at least a portion of the virtual object 14 in the virtual environment, i.e., touching or colliding with at least one point of the object 14].
In re claim 12, Ganadas discloses a method [See, e.g., Fig. 6] comprising: receiving first data [Fig. 1, #s 102, 10, Fig. 6, #602 describes receiving physical movement input based at least movement of the haptic feedback glove that corresponds to movement interaction with a virtual object] from a game engine [col. 3, ll. 39-61, Application 10 creating the virtual environment 12, such as a virtual reality game], the first data comprising data from one or more colliders associated with a virtual hand in a virtual world [col. 3, l. 57 to col. 4, l.65 describes detection of a collision using position data of the glove, col. 12, ll. 7-16 describes displaying the glove position using display device 108 allowing a user to move the gloves to directly manipulate or touch objects 14 in the virtual environment 12]; determining whether the virtual hand is making contact with a virtual object in the virtual world based on the first data [col. 11, l. 3 to col. 12, l. 16 describes determining whether the glove 106 is in the same position of at least a portion of the virtual object 14, i.e., touching or colliding with at least one point of the object 14]; and when it is determined that the virtual hand is making contact with the virtual object, determining a haptic response based on the first data and one or more parameters associated with the virtual object [Fig. 6 #s 604, 606 show accessing haptic signature associated with object 14 and determining corresponding haptic response 26]; and outputting second data to cause a wearable haptic device to create the haptic response [Fig. 6 #s 608, 610 show transmitting the haptic response signal 26 to the unit 28 to create the haptic response].
In re claim 13, Ganadas further discloses the one or more parameters associated with the virtual object comprise user definable material properties of the virtual object [col. 9 ll. 5-16 describe the haptic signatures 18 stored in the meta data store 30 include material properties, such as texture, and col. 9, ll. 38 describes the haptic signatures 18 may be user defined].
In re claim 14, Ganadas further discloses the outputting the second data to a haptic device driver [Fig. 1, #28 haptic feedback unit] associated with the wearable haptic device [Fig. 1, #106 glove], wherein the haptic device driver is configured to cause the wearable haptic device to create the haptic response after receiving the second data [col. 6 l. 47-col. 7 l. 22, e.g., haptic feedback manager 24 may use the haptic signature 18 to determine the haptic response 26 signal to provide to haptic feedback units 28 on the haptic glove 106 thus the haptic glove 106 having haptic feedback units 28 placed in areas where a user is used to receiving sensory feedback, combined with specific feedback response provided by each haptic feedback unit 28 in each area corresponding to a given object, provides a unique physical feedback when interacting with a virtual object 14].

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0324538 to Rhin et al. (“Rhin”).
In re claim 16, Rhin discloses a system [Fig. 1, 100] comprising: a haptic device [Fig. 1 #120A wearable device, such as a glove]; a game engine [Fig. 1. 111a, ¶55 immersive reality module 111a may provide a virtual environment for a first person shooter game]; a haptic engine plugin [¶67 describes haptic control module 111c may be a stand-alone application that communicates with immersive reality module 111a via plugin installed in the immersive reality module 111a]; a haptic engine [Fig. 1 #111c haptic control module]; one or more processors [Fig. 1, #113]; one or more memory modules [Fig. 1, #111]; and machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the haptic engine to [¶65 describes the modules include instructions executable by the processor 113]: receive data from the haptic engine plugin associated with one or more virtual interactions in a virtual world based on data transmitted from the game engine to the haptic engine plugin [¶75 describes the haptic control module 111c may receive an indication from the immersive reality module 111a (e.g., communicated via a plugin ¶55) that a haptic effect should be generated. The indication may include, e.g., an indication that a particular interactive event within the immersive reality environment has occurred]; determine a haptic response based on the virtual interactions [¶75 describes the haptic control module 111c is configured to trigger a haptic effect in response to the event]; output a signal to the haptic device to cause the haptic device to create the haptic response [¶75 describes the haptic control module 111c may then generate its own haptic command and communicate the haptic command to the haptic-enabled wearable device 120A, which performs the haptic command by causing the haptic output device 28 to generate a haptic effect based on the haptic command].
In re claim 17, Rhin discloses the system of claim 16, wherein the machine readable instructions, when executed by the one or more processors, cause the haptic engine to:  receive data from the haptic engine plugin comprising data associated with colliders associated with a virtual hand in the virtual world [Fig. 2B, #283 ¶¶80, 84, 87 describe tracking and moving virtual hand 283 in the virtual environment corresponding to the user’s movement of their physical hand to interact with object 281 and that the module 111a may provide an indication that a virtual collision event occurred within the virtual environment which is then used to trigger a haptic effect (via the haptic control module 111c)].
In re claim 18, Rhin discloses. The system of claim 17, wherein the data from the haptic engine plugin comprises a collision between the virtual hand and a virtual object in the virtual world [Fig. 2B, #283 ¶¶80, 84, 87 describe tracking and moving virtual hand 283 in the virtual environment corresponding to the user’s movement of their physical hand to interact with object 281 and that the module 111a may provide an indication that a virtual collision event occurred within the virtual environment which is then used to trigger a haptic effect (via the haptic control module 111c)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ganadas in view of Rhin.
In re claim 15, Ganadas discloses the invention of claim 12 as stated above, but lacks receiving the first data from a haptic engine plugin associated with the game engine, wherein the haptic engine plugin is configured to receive the data from the one or more colliders associated with the virtual hand in the virtual world and output the first data.
However, Rhin in an analogous art of haptic effect generation in a virtual environment using wearable haptic devices, discloses receiving the first data from a haptic engine plugin associated with the game engine [¶67 describes haptic control module 111c may be a stand-alone application that communicates with immersive reality module 111a via plugin installed in the immersive reality module 111a], wherein the haptic engine plugin is configured to receive the data from the one or more colliders associated with the virtual hand in the virtual world and output the first data[¶¶75, 80, 84, 87 describe the haptic control module 111c may receive an indication from the immersive reality module 111a (e.g., generating a first person shooter virtual game environment) that a haptic effect should be generated. The indication may include, e.g., a haptic command or an indication that a particular event (e.g., hand #283 touching object #281) within the immersive reality environment has occurred (e.g., the collision event ¶84), wherein the haptic control module 111c is configured to trigger the haptic effect in response to the event. The haptic control module 111c may then generate its own haptic command and communicate the haptic command to the haptic-enabled wearable device 120A, which performs the haptic command from the haptic control module 111c by causing the haptic output device 127 to generate a haptic effect based on the haptic command].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ganadas to include the use of a haptic engine plugin to communicate, as taught by Ganadas, in order to allow to a programmer/designer to create an immersive reality module, program, or application without the burden of also having to also create or code haptic effects.  Rather a plugin for a haptic engine allows the use of a separate haptic control module or haptic feedback manager to monitor events occurring with the immersive reality environment and provide suitable haptic effect, see, e.g., Rhin ¶55. 
 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhin in view of Ganadas.
In re claim 19, Rhin discloses the invention of claim 18 as stated above.   While, Rhin discloses generating a haptic effect based on a virtual characteristic or virtual property of a virtual object, Rhin does not explicitly disclose the data from the haptic engine plugin comprises metadata associated with the virtual object; and the signal causes the haptic device to create the haptic response based on the metadata.
However, in an analogous immersive reality environment system with a haptic engine to generate a haptic effect for a wearable device, Ganadas teaches metadata associated with the virtual object and generating a signal to cause a haptic device to create the response based on the metadata [col. 6, l. 62-col. 7, l. 13 describes, for example, a haptic metadata data store 30 to store haptic signatures 18 associated with virtual objects 14 for a virtual environment 12, thereby allowing the haptic feedback manager 24 to determine a haptic response 26 for the wearable haptic glove 106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rhin to include the metadata associated with a virtual object, as taught by Ganadas, in order to allow to provide a library of predefined haptic senses to a content provider and allowing the automatic creation of haptic signatures for virtual object so that haptic responses 26 may be provided to a user without the content provider having to also create the haptic signatures 18.  For example, a content provider may access a haptic signature 18 for a button from the library of haptic senses to use in the virtual environment 12 so that when a user touches buttons in the virtual environment 12 the haptic signature 18 for buttons may be automatically provided in the haptic metadata data store 30 and used by the haptic feedback manager 24 to determine the haptic response 26 to provide for the button, thus saving the content creator time and effort of having to separately create haptic effects as well, see, e.g., Ganadas col. 9 ll. 5-23.  
In re 20, Rhin lacks by Ganadas discloses, wherein the metadata comprises one or more material properties of the virtual object [col. 5, ll. 47-68, e.g., a texture].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rhin to include metadata associated with a virtual object, as taught by Ganadas, in order to allow to provide a library of predefined haptic senses to a content provider and allowing the automatic creation of haptic signatures for virtual object so that haptic responses 26 may be provided to a user without the content provider having to also create the haptic signatures 18.  For example, a content provider may access a haptic signature 18 for a button from the library of haptic senses to use in the virtual environment 12 so that when a user touches buttons in the virtual environment 12 the haptic signature 18 for buttons may be automatically provided in the haptic metadata data store 30 and used by the haptic feedback manager 24 to determine the haptic response 26 to provide for the button, thus saving the content creator time and effort of having to separately create haptic effects as well, see, e.g., Ganadas col. 9 ll. 5-23.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0189493 describes a game, a physics, and a haptic engine with plugin for virtual sensors (colliders) embedded in virtual objects to allow game and video designers to automatically generate haptic response based on collisions of virtual objects detected by the virtual sensors within the virtual environment.  Multiple sensors can be placed on a virtual object to provide more detailed information about collisions between object and provide greater granularity regarding the appropriate haptic effect.
US 2010/0302015 describes capturing positions of a wearable haptic device to be provided to a haptic engine to generate haptic output to the wearable device in a virtual game environment.
US 2015/0130706 describes a haptic engine with plugin for virtual games including a haptic effects library.
US 2016/0274662, 10,642,356, 2021/0081048, 2018/0260025, 2016/0054798, 2017/0212589, and 2019/0171291 describe gloves as a wearable, haptic, interactive interface for virtual environments.
US2018/0039333 describes a user may interact with virtual three-dimensional content using the user's hands while a tracking system monitoring the user's hands, a physics engine updates the properties of the virtual three-dimensional content and a haptic feedback system provides haptic information to the user.
US 2019/0384404 describes a haptic interface to general haptic effects based on avatar’s interaction with a virtual object.
NPL “A Physics-Based Vibrotactile Feedback Library for Collision Events” describes the use of physics engines to create haptic feedback based on collision events in a virtual environment.
NPL “A virtual-reality system for interacting with three-dimensional models using a haptic device and a head mounted display” describes combining off the shelf HMD with haptic devices for use in a virtual environment.
NPL “Integrating PhysX and OpenHaptics: Efficient Force Feedback Generation Using Physics Engine and Haptic Devices” describes the use of physics engines to create haptic feedback based on collision events in a virtual environment.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152. The examiner can normally be reached M-F 8AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Andrew Bodendorf
Examiner, Art Unit 4145

/A.B./       
                                                                                                                                                                                                 
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715